Title: John Barnes to Thomas Jefferson, 22 March 1819
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir
            George Town Coa 22d March 1819. 
          
          I have the pleasure to Acknowledge—your Esteemed favr 14th—should any explanation—of mine to be necessary—in the statemt of my several Accots—or any Agency—wherein I could be Usefull—in Aid of the Administrator—Genl Cocke—or should his presence be Necessary here—I shall at all times be ready to Accompany, to the Treasury and Bank of Columbia in Order to Adjust the Int. & dividends due, & becoming due—on the Estate of the late—and truly revered—Genl Kosciusko—
          
            Most Respectfully, Dear Sir your Obedt servant
             John Barnes—
          
        